Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 1:18-22440-CIV-MORENO


 STRIKE 3 HOLDINGS, LLC, a limited liability
 company,

        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 104.5.241.158, an individual,

        Defendant.
                                                    /

      PLAINTIFF’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER
       DENYING PLAINTIFF’S MOTION FOR LEAVE TO SERVE A THIRD PARTY
            SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE [DKT. 8]

 I.     INTRODUCTION

        Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”) respectfully requests this Court reconsider

 its October 16, 2018 summary order denying Plaintiff’s Motion for Leave to Serve Third Party

 Subpoena Prior to a Rule 26(f) Conference (“Motion”). Dkt. 8. Undersigned counsel is well are

 of the limited circumstances in which a party should request reconsideration of a Court’s ruling.

 Plaintiff respectfully submits that this case presents such a proper circumstance for

 reconsideration.

        Plaintiff’s Motion sought permission to serve a subpoena so that the John Doe defendant

 could be identified. Only Defendant’s Internet Service Provider (“ISP”) can identify the subscriber

 and the address associated with the IP address that was used to infringe Plaintiff’s copyrights.

 Without the subpoena, Strike 3 has no ability to stop the infringement of its works and pursue its

 legitimate protected copyright interests in this case.
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 2 of 8



           Courts have granted requests for the issuance of such subpoenas when “good cause” is

 shown and Courts throughout the United States and this District have regularly granted such

 requests. See cases cited at p. 5, notes 4 & 5, infra. Indeed, this very Court has previously approved

 Motions such as the one filed by Plaintiff in this case. See Good Man Productions, Inc. v. John

 Doe, No. CV 14-cv-24568-FAM (S. D. Fla. March 19, 2015)(Moreno, J.)(Exhibit A), at pp. 3-4

 infra and note 2. Plaintiff respectfully submits that the Court should reconsider its prior Order and

 permit the issuance of the subpoena to the ISP, so that the John Doe Defendant can be identified

 and this case can move forward.1

 II.       FACTS

           Plaintiff filed its Complaint for copyright infringement against an unknown Defendant,

 identified only by his or her IP address 216.189.180.220, on June 29, 2018. Dkt. 1. Specifically,

 Plaintiff alleged that Defendant used the BitTorrent protocol to download and distribute over fifty

 of Plaintiff’s copyrighted motion pictures over nearly a year. See id. Plaintiff only knows the IP

 address associated with the infringements, but does not know the individual.

           Indeed, only the Defendant’s Internet Service Provider (“ISP”) has that information. BMG

 Rights Mgmt. (US) LLC v. Cox Commc'ns, Inc., No. CV 16-1972, 2018 WL 650316, at *2 (4th

 Cir. Feb. 1, 2018) (noting “only the ISP can match the IP address to the subscriber's identity”);

 Studio W. Prods., Inc v. Does 1-237, No. CV 4:12-3690, 2013 WL 12158061, at *2 (S.D. Tex.

 Mar. 11, 2013) (“Plaintiff cannot proceed with claims without the discovery requested because the

 ISPs are the only entities that can identify the otherwise anonymous Defendants.”). Hence, “[t]he

 only means of identifying the alleged infringer is by obtaining the subscriber information



      Similar Motions for Reconsideration were filed in connection with similar Orders issued by
       1

 this Court in Case Numbers 18-cv-22647, 18-cv-22651, 18-cv-24470, 18-cv-24471, 18-cv-24483
 and 18-cv-61491.


                                                   2
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 3 of 8



 connected to the IP address from the [ISP].” Voltage Pictures, LLC v. Doe 4, No. CV 6:13-688-

 ORL-31, 2013 WL 3422970, at *1 (M.D. Fla. July 8, 2013). Because of this, Plaintiff filed its

 Motion, seeking leave to take early discovery from Defendant’s ISP to identify Defendant.

        On October 16, 2018 the Court summarily denied Plaintiff’s Motion. Dkt. 5. The Court’s

 order did not provide any explanation for the summary denial. Id.

 III.   LEGAL STANDARD

        Courts review a Motion for Reconsideration under Federal Rules of Civil Procedure 59(e)

 or 60(b). Cf. Williams v. Geithner, 327 F. App'x 175, 176 (11th Cir. 2009); 11 Charles Alan Wright

 & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2810.1 (3rd ed. 2018) (“Rule 59(e) does . . . include

 motions for reconsideration.”). “While Rule 59(e) does not set forth any specific criteria, the courts

 have delineated three major grounds justifying reconsideration: (1) an intervening change in

 controlling law; (2) the availability of new evidence; and (3) the need to correct clear error or

 prevent manifest injustice.” Williams v. Cruise Ships Catering & Serv. Int'l, N.V., 320 F. Supp.

 2d 1347, 1357–58 (S.D. Fla. 2004) (citing Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D.

 689, 694 (M.D. Fla. 1994)). “In order to prevail on a motion for reconsideration, the moving party

 ‘must demonstrate why the court should reconsider its prior decision and set forth facts or law of

 a strongly convincing nature to induce the court to reverse its prior decision.” Alarm Grid, Inc. v.

 Alarm Club.com, Inc., No. CV 17-80305, 2018 WL 395382, at *4 (S.D. Fla. Jan. 12, 2018). This

 standard has been used by a Federal District Court to correct an erroneous ruling which prevented

 this same Plaintiff from serving the subpoena, to identify the John Doe Defendant, to be able to

 move forward with the case and protect its federal copyright. See Strike 3 Holdings, LLC, v. Doe,

 No. CV 18-774 (DWF/DTS), 2018 WL 4210202, at *1 (D. Minn. Sept. 4, 2018) (holding the

 magistrate’s finding that good cause did not exist was “clearly erroneous” because the ISP is the




                                                   3
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 4 of 8



 only party capable of identifying the defendant subscriber). Plaintiff respectfully submits that that

 it has met this standard for reconsideration of the Court’s October 16 Order.

 IV.       ARGUMENT

           The Court’s denial of Strike 3’s Motion, without explanation, ends any opportunity

 Plaintiff has to identify Defendant and stop the infringement of its motion pictures. See id. (noting

 that the magistrate’s denial of expedited discovery was “dispositive” in nature).

 Plaintiff “cannot identify [Doe Defendant] without a court-ordered subpoena . . . .” Next Phase

 Distribution, Inc. v. John Does 1-27, 284 F.R.D. 165, 171–72 (S.D.N.Y. 2012). Indeed, “there is

 no practicable means to obtain this information other than through the subpoena Plaintiff requests.”

 Malibu Media, LLC v. John Does 1-31, 297 F.R.D. 323, 328 (W.D. Mich. 2012).

           In a near identical case, this Court found that subpoenaing Defendant's Internet Service

 Provider so that Plaintiff may learn the Defendant's true identity is “common practice in Internet

 infringement cases because it is often the only practical means to identify an anonymous internet

 user and seek the protection of the court.” Good Man Productions, Inc. v. John Doe, No. CV 14-

 cv-24568-FAM (S. D. Fla. March 19, 2015)(Moreno, J.) (citing Voltage Pictures, LLC v. Doe 4,
                                                                                                     2
 No. CV 6: l 3-688- Or1-31KRS, 2013 WL 342290 (M.D. Fla. July 8, 2013)) (Exhibit A).

 Likewise, the Eleventh Circuit has held that “[u]sing detection methods it had used hundreds of

 times before, [Plaintiff] determined that the IP address apparently assigned to [Defendant] was the

 vehicle for the infringements and acted accordingly.” Malibu Media, LLC v. Pelizzo, 604 F. App'x

 879, 881 (11th Cir. 2015) (finding a plaintiff in a similar case did not act unreasonably in bringing

 a suit against an individual who used BitTorrent to infringe).



     See also Malibu Media, LLC v. Doe, No. CV 1:14-20218-FAM (S.D. Fla. Jan. 31, 2014)
       2

 [CM/ECF 6] (Moreno, J.).



                                                  4
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 5 of 8



         Congress enacted the Digital Theft Deterrence Act of 1999 to deter online infringement by

 increasing the penalties therefore. See Sony v. Tennenbaum, 660 F.3d 487, 497 (1st Cir. 2011)

 (citing the Congressional record and holding that non-commercial individuals commit

 infringement by distributing copyrighted works online). The Supreme Court has held file sharing

 of copyrighted works is infringement. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd.

 545 U.S. 913, 125 S.Ct. 2764 (2005). Multiple circuit courts have opined that Rule 45 subpoenas

 may be used to identify online copyright infringers. See In re Charter Communications, Inc.

 Subpoena Enforcement Matter, 393 F.3d 771, 774 (8th Cir. 2005); Arista Records, LLC. v. Doe 3,

 604 F.3d 110 (2d Cir. 2010). “Inherent in the Act’s purpose is that ‘a copyright holder has always

 had the legal authority to bring a traditional infringement suit against one who wrongfully copies.’

 In the Internet Age, such suits ‘have served as a teaching tool, making clear that much file sharing,

 if done without permission, is unlawful[,] and apparently have had a real and significant deterrent

 effect.” Glacier Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1041 (9th Cir. 2018) (internal

 citations omitted).

         The Register of Copyrights testified before Congress that entertainment companies have

 the right to sue for peer to peer infringement and they should not apologize for doing so.3 Courts

 unanimously hold that Plaintiff’s First Amendment right under the Petition clause to bring a suit

 for infringement outweighs any First Amendment right proffered by an alleged infringer. See e.g.,

 Sony Music Entertainment, inc. v. Does 1-40, 326 F.Supp.2d 556 (S.D.N.Y. 2004) (and the cases

 citing thereto).




     3
      Pornography, Technology, and Process: Problems and Solutions on Peer-to-Peer Networks
 Statement of Marybeth Peters The Register of Copyrights before the Committee on the Judiciary
 108th Cong. (2003) available at http://www.copyright.gov/docs/regstat090903.html.


                                                  5
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 6 of 8



        The only way to enforce one’s copyrights against online infringement is to subpoena the

 identity of the subscriber whose Internet was used to commit the infringement. Because of this,

 Courts across the country routinely grant motions like Plaintiff’s Motion. See e.g. Strike 3

 Holdings, LLC, v. Doe, No. CV 18-774 (DWF/DTS), 2018 WL 4210202, at *1 (D. Minn. Sept. 4,

 2018). Plaintiff’s Motion has been routinely granted in this District in other copyright cases

 dealing with John Doe defendants4 and involving this same Plaintiff.5 “Even if there is no ultimate


    4
      See e.g., Plastic Movie Ltd. v. Doe, No. CV 15-60692, 2015 WL 12843767 (S.D. Fla. Apr.
 13, 2015) (Bloom, J.) (granting motion for leave to serve a third-party subpoena); Plastic the
 Movie Ltd. v. Doe, No. CV 15-60699, 2015 WL 12843214 (S.D. Fla. Apr. 14, 2015) (same);
 Malibu Media, LLC v. John Doe subscriber assigned IP address 66.229.12.94, No. CV 13-62239,
 2013 WL 12145943 (S.D. Fla. Oct. 31, 2013) (Scola, J.) (same); Plastic the Movie Ltd. v. Doe,
 No. CV 15-21303, 2015 WL 12843759 (S.D. Fla. May 29, 2015) (same); Manny Film, LLC v.
 Doe, No. CV 15-80306, 2015 WL 2411201 (S.D. Fla. May 20, 2015) (same); Malibu Media, LLC
 v. Doe, No. CV 14-23142-KMM, 2014 WL 12605503 (S.D. Fla. Sept. 29, 2014) (same); Hard
 Drive Prods., Inc. v. Does 1-32, No. CV 11-22206, 2011 WL 13223690 (S.D. Fla. Oct. 24, 2011)
 (denying motion to quash third-party subpoena); Boy Racer, Inc. v. Doe, No. CV 12-21099, 2012
 WL 12886593 (S.D. Fla. June 15, 2012) (same).
    5
      See e.g., Strike 3 Holdings, LLC v. John Doe, No. CV 18-61492-RNS (S.D. Fla July 31, 2018)
 [CM/ECF 10]; Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-22650-RNS (S.D. Fla Aug. 6,
 2018) [CM/ECF 12]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-61495-CMA (S.D. Fla Aug.
 7, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-61496-CMA (S.D. Fla
 Aug. 7, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-22641-RNS (S.D.
 Fla Aug. 7, 2018) [CM/ECF 10]; Strike 3 Holdings, LLC v. John Doe, No. CV 9:18-80874-BB
 (S.D. Fla Aug. 7, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe, No. CV 9:18-80876-
 BB (S.D. Fla Aug. 7, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-61493-
 BB (S.D. Fla Aug. 7, 2018) [CM/ECF 9]; Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-
 22643-CMA (S.D. Fla Aug. 8, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe, No. CV
 9:18-80880-RLR (S.D. Fla Aug. 13, 2018) [CM/ECF 11]; Strike 3 Holdings, LLC v. John Doe,
 No. CV 9:18-80878-BB (S.D. Fla Aug. 14, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John
 Doe, No. CV 9:18-80882-WPD (S.D. Fla Aug. 142018) [CM/ECF 9]; Strike 3 Holdings, LLC v.
 John Doe, No. CV 9:18-80883-DMM (S.D. Fla Aug. 15, 2018) [CM/ECF 10]; Strike 3 Holdings,
 LLC v. John Doe, No. CV 9:18-80873-DMM (S.D. Fla Aug. 15, 2018) [CM/ECF 10]; Strike 3
 Holdings, LLC v. John Doe, No. CV 9:18-80877-DMM (S.D. Fla Aug. 15, 2018) [CM/ECF 9];
 Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-22552-RNS (S.D. Fla Aug. 20, 2018) [CM/ECF
 10]; Strike 3 Holdings, LLC v. John Doe, No. CV 9:18-80884-RLR (S.D. Fla. Aug. 20 ,2018)
 [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-22645-MGC (S.D. Fla Aug. 21,
 2018) [CM/ECF 9]; Strike 3 Holdings, LLC v. John Doe, No. CV 1:18-22648-MGC (S.D. Fla Aug.
 24, 2018) [CM/ECF 9]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-61494-KMW (S.D. Fla
 Aug. 29, 2018) [CM/ECF 9]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-61497-JEM (S.D.


                                                 6
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 7 of 8



 liability, ‘Plaintiff has a constitutional right to file a lawsuit to and engage in discovery to

 determine whether a defendant or someone using a defendant's IP address infringed on its protected

 works . . . .” Khumba Film (PTY.), Ltd. v. Does 1-14, No. CV 14-02075-WYD-MEH, 2014 WL

 4494764, at *2 (D. Colo. Sept. 12, 2014) (citation omitted).

 V.     ADDITIONAL PROCEDURAL SAFEGUARDS

        Some courts in this district have added procedural safeguards to protect the interests of the

 defendant. See e.g. Strike 3 Holdings, LLC v. John Doe, 18-cv-80873-DMM [Dkt. 10] (S. D. Fla.

 August 15, 2018) (requiring certain procedural safeguards for pro se defendants including

 notification prior to amending the complaint and serving)(Exhibit B). If the Court believes that

 those additional safeguards are required in order to authorize the issuance of the subpoena, Plaintiff

 is prepared to implement those safeguards. Plaintiff’s proper purpose is to serve subpoena on the

 ISP, so that it is able to identify Defendant and proceed with its case.

 VI.    CONCLUSION

        For the foregoing reasons, Strike 3 respectfully requests that this Court reconsider its

 October 16 Order Denying Plaintiff’s Motion and allow Plaintiff to subpoena Defendant’s ISP to

 learn Defendant’s identity so that it may proceed with its case. Alternatively, if the Court is

 unwilling, at this time, to grant Plaintiff permission to serve the subpoena, Plaintiff respectfully

 requests the Court to explain the reason for denying this request so that Plaintiff can submit any




 Fla Sep. 18, 2018) [CM/ECF 7]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-61489-JEM
 (S.D. Fla Sep. 18, 2018) [CM/ECF 9]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-24438-
 CMA (S.D. Fla Nov. 5, 2018) [CM/ECF 6]; Strike 3 Holdings, LLC v. John Doe, No. CV 18-
 24442-CMA (S.D. Fla Nov. 5, 2018) [CM/ECF 6]; Strike 3 Holdings, LLC v. John Doe, No. CV
 18-24443-CMA (S.D. Fla Nov. 5, 2018) [CM/ECF 6]; Strike 3 Holdings, LLC v. John Doe, No.
 CV 18-62204-MGC (S.D. Fla Nov. 6, 2018) [CM/ECF 8]; Strike 3 Holdings, LLC v. John Doe,
 No. CV 18-24480-DPG (S.D. Fla Nov. 7, 2018) [CM/ECF 6].


                                                   7
Case 1:18-cv-24440-FAM Document 7 Entered on FLSD Docket 11/08/2018 Page 8 of 8



 additional explanation that the Court requires to establish any good cause that the Court deems to

 be lacking in its submission.

          Finally, undersigned counsel is prepared to appear before the Court to answer any questions

 that the Court may have and which may have lead to the summary denial of the Motion. Plaintiff

 believes that it has more than sufficiently met the good cause required for the issuance of the

 requested subpoena. But, if the Court has doubts or questions about Plaintiff having met that

 standard, undersigned counsel is willing to address those doubts or concerns directly with the

 Court.

 Dated: November 8, 2018

                                                       Respectfully submitted,

                                                       FOX ROTHSCHILD LLP
                                                       Attorneys for Plaintiff Strike 3 Holdings, LLC

                                                       By: /s/ Joseph A. DeMaria
                                                           Joseph A. DeMaria, Esq., B.C.S.
                                                           2 South Biscayne Boulevard
                                                           One Biscayne Tower, Suite 2750
                                                           Miami, FL 33131
                                                           Tel.: (305) 442-6540
                                                           jdemaria@foxrothschild.com

 ACTIVE\77963016.v1-11/8/18




                                                   8
